Citation Nr: 0837511	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  03-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse and brother



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In July 2005, the veteran testified at a video conference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In August 2008, the veteran testified at a 
videoconference before the undersigned Veterans Law Judge.  

During the July 2005 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
sleep apnea as secondary to PTSD.  This is referred to the RO 
for appropriate action.

During the August 2008 hearing, the veteran withdrew the 
issue of service connection for urethritis.   

Service connection for kidney and lung disorders is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.  

2.  There is competent medical evidence of a diagnosis of 
PTSD related to hazardous duty aboard an aircraft carrier.  

3.  A claimed non-combat stressor has been independently 
verified.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Service Connection for PTSD

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  

The veteran's service personnel records reflect that he 
served aboard the USS Constellation from October 1970 to 
April 1972.  He was awarded the Vietnam Service Medal with 
one bronze service star.  

In October 2002, the veteran reported that in January 1972 
the aircraft carrier on which he served participated in 
combat.  

According to a November 2002 VA PTSD assessment, the veteran 
had served aboard an aircraft carrier and witnessed the death 
of a fellow sailor who was ingested into a jet engine intake.  
Other reported stressors were working under hazardous 
conditions of the carrier's flight deck while armed aircraft 
crash-landed nearby.  The sole Axis I diagnosis was PTSD.

In January 2003, the veteran reported that a deck crewman was 
ingested by a jet aircraft onboard the USS Constellation 
(CVA-64) in November or December 1970 near the coast of 
Vietnam.  The veteran reported that the name of the deceased 
was Julio Weld, a Marine.  

In October 2004, the Army's Center for Research of Unit 
Records (CRUR) reported that causes of death were not 
recorded in the ship's reports but that those reports do note 
that during 1971 the ship's chaplain conducted four burials-
at-sea.  CRUR also reported that the ship saw action at 
Yankee Station (near Vietnam) during November and December 
1971.  Inexplicably, the RO did not request deck logs for the 
boat for November and December 1971.   

In July 2005, the veteran testified that he was dowsed with 
gasoline aboard the aircraft carrier and was treated for 
inhalation and ingestion of that substance.  He testified 
that a person was ingested by a jet engine sometime between 
November 1971 and April 1972.  

Additional materials received by the RO in December 2006 
reflect that in 1963, several deck hands were injured when a 
jet arresting cable snapped.  The cable amputated three 
sailors's legs.  More recently, a sailor was blown overboard 
by jet exhaust blast.  The sailor was later rescued from the 
sea.  

In August 2008, the veteran testified before the undersigned 
Veterans Law Judge that he served as a fuel maintainer on the 
flight deck of the aircraft carrier.  He explained the risk 
of death or injury while working on the flight deck, with 
launching and recovering aircraft, and with jet engine 
intakes, jet exhaust blast, live bombs, and combat aircraft 
landing with "hung bombs," which could detonate at any 
time.  He testified that he saw a deck hand nearly ingested 
by a jet intake before another deck hand pulled him out.  

The veteran also testified that the launching of aircraft 
into combat placed him in combat, but also noted that the 
aircraft carrier might have come under attack by enemy 
aircraft while near Vietnam, because an F-14 was launched to 
protect the boat from attack.  

The first issue for Board resolution is whether a diagnosis 
of PTSD has been given.  In this case, it has.  As noted 
above, in November 2002 a VA clinical psychologist evaluated 
the veteran and offered a diagnosis of PTSD based on 
stressful events while serving aboard an aircraft carrier 
near Vietnam.  In Cohen v. Brown, 10 Vet. App. 128, 140 
(1997), the Court stressed that where a diagnosis of PTSD has 
been made, the Board must presume the sufficiency of the 
claimed stressor and the PTSD diagnosis itself is presumed to 
be in conformance with DSM-IV(r).  Id, at 140.  

The second issue is whether the veteran is a combat veteran.  
If so, then further corroboration of the claimed stressful 
event is not necessary.  38 C.F.R. § 3.304(f).  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  According to VAOPGCPREC 12-99, the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2005).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
United States Court of Appeals for Veteran Claims (Court) 
pointed out that corroboration of every detail of a stressor 
is not necessary.  

Information supplied by CRUR does not corroborate an enemy 
attack on the veteran's boat.  The veteran's service records 
do reflect that he was awarded the Vietnam Service Medal 
(VSM) with one bronze service star, however.  This decoration 
denotes that he served in a combat zone, but not that he 
participated in combat.  No evidence submitted indicates that 
it is at least as likely as not that the veteran was in 
combat or that his boat was in combat.  See Falk v. West, 
12 Vet. App. 402, 406 (1999) (if the minesweeping boat on 
which the appellant was serving was engaged in combat, then, 
the appellant was engaged in combat).  The evidence of record 
is insufficient to place the issue of participation in combat 
in relative equipoise.  Because combat is not shown, a 
claimed PTSD stressor must be supported by credible evidence.  

The final issue is whether there is credible supporting 
evidence of a claimed stressor.  In this case, there is.  The 
veteran's stressor is working in an extremely hazardous 
environment on the deck of an aircraft carrier that allegedly 
claimed the life of a fellow sailor.  

In determining whether there is credible supporting evidence 
of a stressor, the Board is not bound to accept a veteran's 
uncorroborated account of service or the opinions of mental 
health professionals that PTSD had its onset during the 
veteran's period of active duty service.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

Although the death of a fellow sailor due to jet engine 
ingestion is not independently verified, the stressor of 
working under extremely hazardous conditions aboard the boat 
is verified.  The record indicates that the veteran served 
aboard an aircraft carrier where fellow crewmen had been 
killed or injured by such hazards as jet engine intakes and 
jet exhaust blasts, snapping cables, aircraft movements, and 
the handling of both fuels and explosive ordnance in 
proximity to each other (a hazard to life and limb if ever 
there was one).  Indeed, the boat logged four burials-at-sea 
in 1971 alone. 

Applying the benefit of the doubt doctrine, the Board will 
resolve the issue in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  Considering all the evidence, including an 
assessment of the credibility, probative value, and relative 
weight of the evidence, the Board finds that it is at least 
as likely as not that the claimed PTSD stressors did occur.  
Because the evidence reflects that a PTSD diagnosis has been 
given, and because the evidence corroborates a claimed PTSD 
stressor, the requirements for service connection for PTSD 
are met.  


ORDER

Service connection for PTSD is granted.


REMAND

In July 2005, the Board remanded the claims for a search for 
medical records.  Unfortunately, pertinent medical records 
dated prior to the early 2000s were not located.  The Board 
did not request a medical examination concerning the kidneys 
or lungs.  Since then, the Court has clarified VA's duty to 
obtain an examination and/or medical opinion on these 
matters.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Kidney Disorder

The veteran seeks service connection for a kidney disorder.  
The service treatment records (STRs) do not reflect any 
relevant complaint or treatment, except for urethritis in 
January 1972.  The veteran was treated for urethritis with 
4.5 million units of procaine penicillin and 10 days of 
tetracycline.  No further complaint was noted.  
Unfortunately, the veteran's March 1972 separation 
examination report fails to indicate whether the 
genitourinary system was normal or abnormal.  This area of 
the report was left blank.  

A July 2002 Northshore Regional Medical Center report 
reflects that an obstructing non-radio-opaque calculus was 
seen at the right uretero-pelvic junction with mild 
hydronephrosis of the right intra-renal collecting system.  

An October 2002 VA general medical evaluation reflects that a 
kidney stone had recently been detected.  Right flank pain 
later subsided with no stone passage.  The physician 
recommended further investigation.  An October 2003 VA 
surgery report reflects that right flank pain arose again in 
July 2003.  A right ureteral stent was placed in October 2003 
in anticipation of shockwave lithotripsy.  

In his October 2003 substantive appeal, the veteran argued 
that his kidney condition was secondary to urethritis that 
began during active service.  

A December 2003 Memphis VA Medical Center report notes that 
extracorporeal shockwave lithotripsy was performed.  There 
was no further right flank pain.  X-rays showed no urinary 
stone fragments in the ureter. 

A September 2004 VA urology clinic report notes the presence 
of a right renal calculus.  

In July 2005, the veteran testified that he had a kidney 
condition ever since serving aboard an aircraft carrier in 
1972.  He testified that he sought VA medical attention for 
his kidney in 1975.  

In August 2008, the veteran testified that he was treated in 
1973 for kidney problems at New Orleans VA Medical Center, 
but that the Medical Center had no record of that treatment.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Lung Disorder

The STRs do not reflect any relevant lung complaint or 
treatment.  Unfortunately, a March 1972 separation 
examination report fails to indicate whether the respiratory 
system was normal or abnormal.  This area of the report was 
left blank.  

In his October 2002 original service connection claim, the 
veteran reported that he was treated during active service 
for ingestion of jet fuel and AVGAS (aviation-grade 
gasoline).  He had burning of the eye and severe headache.  
He reported that this accidental ingestion occurred in 
January 1972.

An October 2002 VA medical evaluation reflects a six-year 
history of shortness of breath and questionable sleep apnea.  
The lungs were clear.  The veteran had stopped smoking in 
1995.  

In his October 2003 substantive appeal, the veteran argued 
that his lung condition started in service.  

In July 2005, the veteran testified that ingesting fuels 
during active service led to a lung problem.  He testified 
that he attempted to get VA medical attention for this in 
1976, but was not successful.  

In August 2008, the veteran testified that he had a lung 
condition due to ingesting fuel and fumes aboard the aircraft 
carrier.  He testified that he complained of breathing 
trouble in 1973 at New Orleans VA Medical Center, but that 
the Medical Center had no record of that treatment.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  Id.  Therefore, a medical 
opinion should be obtained prior to adjudication of this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
by appropriate specialists to determine 
the etiology of the veteran's claimed 
kidney and lung disorders.  The claims 
file should be made available to the 
physicians for review of the pertinent 
evidence.  

The specialist should elicit a complete 
history of any kidney stone-related 
symptom and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the kidneys?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  If the answer in question II 
above is "no", then is it at least 
as likely as not (50 percent or 
greater probability) that any 
calculi of the kidney or ureter 
began within one year of separation 
from active service? 

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

A specialist should elicit a complete 
history of any respiratory-related 
symptom and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the lungs?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
report for examination without good cause may result in the 
denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


